229 F.2d 436
Frank A. LOWERY, Libelant-Appellee,v.THE ELLEN S. BOUCHARD, THE ELLEN S. BOUCHARD, Inc., and Bouchard Transportation Co., Inc., Respondents-Appellants.CARGILL, Inc., Libelant-Appellee,v.THE FRANK A. LOWERY, her engines, boilers, etc. and against Frank A. Lowery, and against The Ellen S. Bouchard, her engines, boilers, etc., and against The Ellen S. Bouchard, Inc., and against Bouchard Transportation Co., Inc., Respondents-Appellants.THE ELLEN S. BOUCHARD, Inc., and Bouchard Transportation Company, Inc., Cross-Libelants-Appellants,v.Frank A. LOWERY, The Frank A. Lowery, and The INEZ LOWERY, MARTIN W. CLUTE, BETTY L. and GABE HEFFERN, their tackle, apparel, etc., in a cause of collision, indemnity and contribution, civil and maritime, Cross-Respondent-Claimant-Appellees.THE ELLEN S. BOUCHARD, Inc., and Bouchard Transportation Company, Inc., Cross-Libelants-Appellants,v.CARGILL, Inc., in a cause of collision, indemnity and contribution, civil and maritime, Cross-Respondent-Appellee.
No. 188.
No. 189.
No. 190.
No. 191.
Docket 23589.
Docket 23590.
Docket 23681.
Docket 23682.
United States Court of Appeals Second Circuit.
Argued December 19, 1955.
Decided January 11, 1956.

Appeal from the United States District Court for the Northern District of New York; James T. Foley, Judge.
Foley & Martin, New York City (Christopher E. Heckman and Edward J. Ryan, New York City, of Counsel), for appellee Frank A. Lowery.
Krisel, Beck & Taylor, New York City (Maurice A. Krisel, Max Taylor and Roman Beck, New York City, of counsel), for appellants The Ellen S. Bouchard, Inc. and Bouchard Transp. Co., Inc.
Atkins, Weymar & Randell, New York City (Horace T. Atkins, New York City, of counsel), for Cargill, Inc., libelant-appellee and cross-respondent-appellee, and Inland Survey Bureau, Inc., respondent-impleaded-appellee.
Before CLARK, Chief Judge, and MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
We affirm on the opinion of Judge Foley, D.C., 128 F. Supp. 16.